               Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 1 of 19




 1   Jeremy R. Morris
     Attorney at Law
 2   Idaho Bar No. 8500
 3   PO Box 1296
     Hayden, ID 83835
 4   Tel: (208) 964-5878
     j.morris@libertyconsulting.us
 5
     Attorney for Plaintiffs,
 6
 7
                                         U.S. DISTRICT COURT
 8
                                          DISTRICT OF IDAHO
 9
      Jeff Tyler, Brigadier Gen. Bob Brooke,               Civil No.
10    Kootenai County Republican Central
      Committee,
11                                                         PLAINTIFF'S ORIGINAL
                     Plaintiffs,                           COMPLAINT AND REQUEST
12
                                                           FOR DECLARATORY
13    v.                                                   JUDGMENT & DAMAGES

14    Coeur d’Alene School District #271

15                   Defendant.
16
17
18                         VERIFIED COMPLAINT FOR DECLARATORY
19                                JUDGMENT AND DAMAGES

20
     [This COMPLAINT is filed concurrently with a MOTION FOR PRELIMINARY AND
21
     PERMANENT INJUNCTIVE RELIEF.]
22
23
            COMES NOW, the Plaintiffs, Jeff Tyler, Brigadier General Bob Brooke, and Kootenai
24
     County Republican Central Committee, (hereinafter, "KCRCC") and pursuant to Idaho Code
25
26   §18-2318, the First Amendment of the United States Constitution, the Equal Protection Clause,

27   and Article I, §2, §9, and §10 of the Idaho State Constitution, hereby files this request for
28
     declaratory judgment, compensatory damages and preliminary and permanent injunctive relief

               PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                     -1-
              Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 2 of 19




 1   visa vie motion (filed concurrent to this Original Complaint) against Defendant, Coeur d’Alene

 2   School District #271, (hereinafter, "District #271"). Plaintiffs, by and through their undersigned
 3
     counsel, allege, and aver as follows:
 4
                                             I. INTRODUCTION
 5
 6          1. Idaho Code §18-2318 plainly states that "no person may, within a polling place, or

 7   any building in which an election is being held, or within one hundred (100) feet thereof: (a) Do
 8
     any electioneering; (b) Circulate cards or handbills of any kind." The restriction on
 9
     electioneering ENDS 100 feet from the BUILDING that contains the polling place. Elected
10
     Republican Precinct Committeemen legally distributing flyers 101 feet from buildings were
11
12   forcibly ejected from school property by law enforcement at the direction of the Coeur d’Alene

13   School District. One such person was Brigadier Gen. Bob Brooke who was at Hayden Meadows,
14
     alone, holding a stack of sample ballots close to the road. Mr. Brooke is one of the Plaintiffs.
15
16          2. Plaintiffs disagree with Defendant that a "polling place" is the entire grounds or

17   property boundary of a school. Plaintiffs request that this Court outline the rights of the parties
18
     under Idaho Code §18-2318. The Defendant applied a different definition to §18-2318 in which
19
     the required electioneering distance from a polling place was not "100 feet from the building" but
20
     rather, 100 feet from the property line." The Defendant argues that as a limited public forum, it
21
22   controls the school property and therefore prohibits all political speech at all times. The

23   Defendant further seeks to institute a novel definition of "polling place" and not the plain
24   meaning generally understood to be, "the place where a person votes." i.e. Not the football field,
25
     the playground, or the work shed where the lawnmower is kept.
26
27          3. In asserting its "no political speech policy," (hereinafter, "The Policy"), the
28   Defendant unwittingly opened itself up to a Viewpoint Discrimination Claim for which we also

               PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                     -2-
              Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 3 of 19




 1   bring this Complaint. Even if the Court were to agree with the Defendant that the Defendant can

 2   keep electioneering 100 feet back from its property line and thereby subject any individual living
 3
     adjacent to any football field in the district and displaying a campaign sign on their lawn or
 4
     window sticker to a fine of $1,000 or arrest, The Policy in which District #271 claims neutrality
 5
     is false. Plaintiffs have signed affidavits attached to the Motion for Preliminary and Permanent
 6
 7   Injunction filed with this Complaint, citing multiple examples, over several years, in which the

 8   Defendant provided access to left-wing organizations for purposes of voter registration and the
 9
     backing of partisan causes and candidates.
10
11          4. For more than 5 years, organizations and individuals promoting the democrat party at

12   District #271 schools were given red-carpet treatment, while KCRCC and its affiliates were
13
     barred. In 2020, the Kootenai County Women's Republican Federated were told that because of
14
     COVID, the District didn't want the KCWRF to distribute copies of the US Constitution, but no
15
     provision was even made for them to be dropped off. When Democrats from North Idaho
16
17   College were permitted to speak, Republicans were not. KCRCC has met resistance at every

18   turn. The District has ignored KCRCC's demonstration that unequal access to District facilities is
19
     a violation of entrenched law, and demonstrated hostility to KCRCC by having sheriff’s deputies
20
     remove its members from public property under the pretext of a security threat. Because of the
21
     District’s unconstitutional and unconscionable actions, students in the District have been
22
23   indoctrinated into a partisan ideology, protected by The Policy which is intended to appear

24   neutral, but in practice is actually designed to prefer certain types of people over others. Based
25   on the unconstitutional application of The Policy as it relates to Free Speech and the aggressive
26
     years-long effort to engage in viewpoint discrimination, KCRCC has been stripped of its First
27
     Amendment rights and silenced in its efforts to provide its beneficial pro-American views to
28

               PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                     -3-
               Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 4 of 19




 1   countless students in the District. The Plaintiffs have been silenced from providing information

 2   to voters on election day and from distributing the same sample ballots that are provided to
 3
     voters in other precincts not located on District #271 properties. The District’s actions and
 4
     intentional inactions have therefore caused irreparable injury to KCRCCs cherished
 5
     constitutional rights.
 6
 7
             5. In this action, under I.C. §18-2318, KCRCC seeks a declaratory judgment as to the
 8
     rights of the parties and injunctive relief against the District, their agents, servants, departments,
 9
10   divisions, employees and those acting in concert and with actual notice, enjoining them from

11   enforcing The Policy. The Plaintiffs further seek actual damages for the humiliation and

12   embarrassment of Retired Brigadier Gen. Bob Brooke and the cost of wasted campaign resources
13
     in the November 3, 2020 election. Plaintiffs further seek exemplary damages of $17,760 both as
14
     to the intentional violation of the plain meaning of I.C. §18-2318 and as a public rebuke for
15
     blatant Viewpoint Discrimination for which the Defendant knowingly made false statements
16
17   regarding a policy that favored some groups over others.

18
             6. An actual controversy exists between the parties involving substantial constitutional
19
     issues, in that the District’s policies, both facially and as applied, violate the Free Speech Clause,
20
21   and the Equal Protection Clause of the First and Fourteenth Amendments to the United States

22   Constitution.
23
24
25
26
27
28

                PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                      -4-
              Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 5 of 19




 1                                  II. JURISDICTION and VENUE

 2          7. This action arises under the First and Fourteenth Amendments to the United States
 3
     Constitution.
 4
            8. This Court has jurisdiction of this claim under 28 U.S.C. §§1331, 2201-02.
 5
            9. This Court is authorized to grant Plaintiffs' prayer for relief regarding costs, including
 6
 7   reasonable attorneys' fees, under 42 U.S.C. §1988.

 8          10. This Court is authorized to grant Declaratory Judgment under the Declaratory
 9   Judgment Act, 28 U.S.C. §§2201-02 implemented through Federal Rule of Civil Procedure 57,
10
     and to issue the Preliminary and Permanent Injunctive Relief requested by Plaintiff under
11
     Federal Rule of Civil Procedure 65.
12
13          11. Venue is proper under 28 U.S.C. §1391 (b). Each and all of the acts alleged herein

14   were done by Defendant under the color and pretense of the statutes, ordinances, regulations,
15   customs, and uses of the School Property and other county facilities.
16
17                                         III. THE PARTIES

18          12. KCRCC is a non-profit organization incorporated under the laws of the state of
19
     Idaho with its principal place of business the Kootenai County Administration Building. Retired
20
     General Bob Brooke resides at 2933 East Point Hayden Drive, Hayden Lake, Idaho 83835. Jeff
21
     Tyler's place of domicile is 5892 W. Harbor Drive, Coeur d'Alene, Idaho 83814.
22
23   At all relevant times to this Complaint, Plaintiffs have resided in Kootenai County, Idaho.

24          13. At all relevant times to this petition, Defendant Coeur d’Alene School District 271
25
     was located at 1400 N. Northwood Center Ct., Coeur d’Alene, Idaho 83814.
26
27
28

               PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                     -5-
               Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 6 of 19




 1          14. Dean Keck, safety and security administrator is an agent of the district and vested

 2   with the authority to make decisions and he used his authority to undertake actions inconsistent
 3
     with state law and federal law.
 4
 5          15. Each and all of the acts alleged herein were done by Defendants’ application of the

 6   statutes, ordinances, regulations, customs, policies, procedures, and laws of the State of Idaho.

 7
 8
                                   IV. STATEMENT OF FACTS
 9
            16. On Election Day, November 3, 2020, Jeff Tyler, elected Precinct Committeeman
10
11   charged with overseeing election day Get Out the Vote (GOTV) efforts by the Republican Party

12   Central Committee was informed by Brigadier Gen. Bob Brooke that Mr. Brooke had been

13   turned away from a polling location where Mr. Brooke was engaging in legal electioneering
14
     practices 100+ feet away from the building of a polling place at a Hayden Meadows Elementary
15
     School.
16
            17. Pursuant to General Brooke’s affidavit, Gen. Brooke encountered law enforcement
17
18   who were directed by Dean Keck, a director and employee of the Coeur d’Alene School District

19   #271 to have anyone on school properties across the county engaging in handing out sample
20
     ballots to be removed from the property. [Brooke Affidavit, Motion for Injunction].
21
            18. Deputy Franssen of the Kootenai County Sheriff’s Department told Gen. Brooke
22
     that if the school district allowed campaign activity on school property in excess of 100 feet of
23
24   the building, that “Antifa would be permitted to do the same.”

25          19. Antifa has been designated a terrorist organization and the Republican Party has
26   not. Per Attorney General William Barr’s press release on May 31, 2020, “The violence
27
28

               PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                     -6-
                  Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 7 of 19




 1   instigated and carried out by Antifa and other similar groups in connection with the rioting is

 2   domestic terrorism and will be treated accordingly.”
 3
            20. When Gen. Brooke arrived to hand out sample ballots, he entered Hayden Meadows
 4
     Elementary and was guided by a poll worker to look at a map where Mr. Brooke could legally
 5
     stand. That map was created by the Kootenai County Clerk's office which is in charge of
 6
 7   elections.

 8          21. The poll worker who directed Gen. Brooke was following the rulebook
 9
     promulgated by the Clerk's Office: "How far away do people need to be from the building if
10
     they are electioneering? Electioneering is not allowed within 100 feet of the building where
11
     voting is taking place. Check the surroundings of your Polling Place and make sure there are no
12
13   signs within that distance. Be sure to use your electioneering map." Kootenai County Clerk's

14   Poll Worker Training Questions, page 3, Par. 3. (Exhibit 1).
15          22. In numerous statements by Defendant, retired Brigadier General Bob Brooke was
16
     publicly referred to as a safety concern for students at Hayden Meadows Elementary School
17
     (alone, no megaphone, no large signs, near the road, holding sample ballots).
18
19          23. Subsequent to the claims by District 271 that all persons are prohibited from

20   engaging in campaign activities on school properties and that schools can eject anyone they wish
21   as they administer the public facilities; many members of the public, including one former
22
     District 271 Board Member came forward with examples of viewpoint discrimination.
23
            24. Churches in Kootenai County have said they do not have policies restricting
24
25   political speech near their polling places on election day, creating an equal protection issue.

26          25. In their effort to redefine "polling place" under I.C. §18-2318, the Defendant claims
27   that no person is permitted to engage in political speech on school properties at any time.
28

                  PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                      -7-
                Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 8 of 19




 1          26. Defendant claims no political speech is permitted as a justification for throwing

 2   Republicans off school property. Terri Seymour, a District #271 former Board Member states in
 3
     an affidavit attached to the accompanying Motion for Preliminary and Permanent Injunction, that
 4
     in one case, Christy Milan, President of the Coeur d'Alene teacher’s union at Woodland Middle
 5
     School, used her car as a portable campaign sign. Ms. Seymour asked Hazel Bauman, Coeur
 6
 7   d'Alene Superintendent of the school district to have the signs removed and they were not. In

 8   another case cited by Ms. Seymour, a table was set up directly outside the door of Lake City
 9
     High School with signs for 18-year-olds to register and vote as part of an open effort to vote
10
     against Raul Labrador who was then running for Governor. [Seymour Affidavit, Motion for
11
     Preliminary and Permanent Injunction].
12
13          27. On January 8, 2016, a social studies lesson at one school included having the

14   students instructed to "put on turbans" that were distributed by the Muslim boyfriend of one
15   teacher.
16
            28. In September 2017, when a parent asked if a priest would be permitted to distribute
17
     crosses as part of western cultural awareness, the parent was told that it would not be permitted.
18
19   When the parent asked if the Principal could explain the difference between children being

20   instructed to wear turbans versus children being asked to wear crosses, the principal of Hayden
21   Meadows said, "crosses would be different."
22
            29. In 2016, a 10th Grade English teacher at Coeur d'Alene High School told students,
23
     "If your parents vote for Trump, then all the Muslims in the US will end up in internment
24
25   camps!"

26          30. In 2019, when a parent asked why the Christmas program was being referred to as a
27   "Holiday Program", the parent was informed that while it was technically a Christmas Program,
28

                PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                     -8-
              Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 9 of 19




 1   they would not refer to it as a Christmas program because Christmas could be offensive. When

 2   asked if there was a similar concern about Halloween being offensive to Christians and if other
 3
     names like "Scary October Days" might be used instead, the parent received no response. The
 4
     Seven Principles of the Marxist Symbionese Liberation Army were sung from the stage during
 5
     the same non-Christmas program against the wishes of the Christian parent.
 6
 7          31. District #271 admitted to Jeff Tyler, KCRCC precinct committeeman that in fact,

 8   on multiple occasions, a self-described "progressive" group called Reclaim Idaho was permitted
 9
     to have tables and gather signatures for a ballot initiative to increase Medicaid spending at the
10
     entrance to Woodland Middle School.
11
            32. District #271 has stated they will continue to prevent elected representatives of
12
13   KCRCC from distributing sample ballots more than 100 feet from school buildings, and

14   specifically noted a desire to keep KCRCC off properties for the upcoming School Levy increase
15   for $20 million dollars.
16
17                                      V. CAUSES OF ACTION
18
                                                 COUNT I.
19
                                         Violation of I.C. 18-2318
20
     CAMPAIGN WORKERS, HEREINAFTER, “ELECTIONEERS” STANDING 101 FEET
21
     FROM ANY POLLING PLACE BUILDING WERE HARASSED BY LAW ENFORCEMENT
22   UNDER THE GUISE OF A POLICY THAT'S NOT EQUALLY APPLIED.

23          33. Plaintiffs hereby incorporate and adopt each and every allegation in the preceding
24
     paragraphs numbered 1 through 32.
25
            34. I.C. 18-2318
26          (1) On the day of any primary, general, or special election, no person may, within a
            polling place or any building in which an election is being held, or within in one hundred
27          (100) feet thereof:
28              (a) Do any electioneering


               PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                     -9-
              Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 10 of 19




 1              (b) Circulate cards or handbills of any kind
                (c) Solicit signatures to any kind of petition; or
 2              (d) Engage in any practice which interferes with the freedom of voters to exercise
                    their franchise or disrupts the administration of the polling place.
 3
            (2) No person may obstruct the doors or entries to a building in which a polling place is
 4          located or prevent free access to and from any polling place.

 5          35. Based upon the plain meaning of I.C. 18-2318, the restriction on electioneering
 6
     efforts "within a polling place or any building... or within 100 feet thereof," The polling place is
 7
     most clearly the room or area within the building and not the entire property. From the building
 8
     is precisely how the Secretary of State has interpreted "polling place" for time immemorial.
 9
10          36. District #271 knew they were violating the statute because maps were posted on the

11   walls of polling places within their schools across the county. Those maps clearly designated
12
     where electioneering could take place.
13
            37. The Secretary of State of Idaho is designated with the task of running elections and
14
     they oversee the clerks within those counties. The maps and guidebooks designating "100 feet
15
16   from the building" originate from the Secretary of State's authority through its county clerks who

17   are tasked with implementing I.C. 18-2318.
18          38. While school administrators operate a limited public forum,
19
                    a. Defendant effectively has little authority over that property when the school
20
                    hosts an election. State law is superior to the Defendants traditional control
21
22                  over its property.

23                  b. To the extent that Defendant does retain any control over its grounds (away
24                  from polling locations) on election day under the statute, the Defendant has
25
                    forfeited those rights by making the forum public by inviting left-wing groups to
26
                    engage in campaign activities.
27
28

               PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                     - 10 -
              Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 11 of 19




 1          39. Many KCRCC elected precinct committeemen have already suffered harm by

 2   harassment and humiliation, whether intentional or through a misunderstanding of I.C. 18-2318.
 3
            40. We ask this Court to support the position that EVEN IF the Plaintiffs were on
 4
     private property, when an entity, organization, business, or other public or private enterprise
 5
     AGREES to have a polling place at their location, Americans can engage in protected political
 6
 7   speech 100+ feet from the polling “building.” When an entity consents to allow a polling place

 8   at their location, they are then governed by I.C. 18-2318 and cannot declare their business policy
 9
     prevent protected speech and thereby create a glaring equal protection problem for voters in
10
     other precincts.
11
            41. If the Defendant is permitted to deter the exercise of First Amendment rights on
12
13   election day on the basis that somehow no one knew the meaning of "polling place" until now,

14   the result will be that entire neighborhoods will be prohibited from displaying signs at their
15   homes. The Defendant will assert its "facilities" are synonymous with "polling places." But that
16
     will pose a significant problem. The District also refers to its buses as facilities. A parade of
17
     horribles will ensue with roaming, mobile no-speech zones near every bus stop. And this doesn't
18
19   even begin to encapsulate the problem of many hundreds of homes located within 100 feet of

20   football fields, playgrounds, and school buses (all "facilities"). Recognizing "polling place" as a
21   synonym to "school facilities" is a veritable roller coaster ride into Reductio ad absurdum.
22
            42. The Policy, both on its face and as-applied, unconstitutionally chill and abridge
23
     KCRCCs right to engage in free speech guaranteed by the First Amendment.
24
25          43. The Policy, both on its face and as-applied, unconstitutionally chill and abridge

26   KCRCCs right to petition the government for a redress of grievances.
27
28

               PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                     - 11 -
              Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 12 of 19




 1           44. The Policy, both on its face and as-applied, unconstitutionally chill and abridge

 2   KCRCCs right to assembly.
 3
             45. The Policy, both on its face and as-applied, unconstitutionally chill and abridge
 4
     KCRCCs right to fully participate in all facets surrounding the fundamental right to vote,
 5
     including, the right to inform other voters.
 6
 7           46. Damages alone are not an adequate remedy to correct the continuing deprivation of
 8
     its most cherished constitutional liberties.
 9
10           47. As a direct and proximate result of the District’s continuing violations of KCRCCs

11   rights, KCRCC has suffered, is suffering, and will continue to suffer immediate and irreparable
12
     harm, including but not limited to, the loss of its ability to exercise its constitutional rights.
13
14
15                                                   COUNT II.

16                                 Violation of the Right to Equal Protection
17           48. Plaintiffs hereby incorporate and adopt each and every allegation in the preceding
18
     paragraphs numbered 1 through 47.
19
             49. Plaintiffs’ right to equal protection under the laws is protected by the Equal
20
     Protection Clause of the Fourteenth Amendment to the United States Constitution.
21
22           50. Defendant's Policies and actions are unconstitutional abridgements of Plaintiffs’

23   affirmative right to equal protection of the laws, are not facially neutral, and specifically target
24
     Plaintiffs’ viewpoints and speech.
25
             51. Defendant’s Policies and actions are unconstitutional because they treat
26
     Conservative groups differently than they treat Liberal groups.
27
28

                PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                       - 12 -
                Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 13 of 19




 1             52. Defendant’s Policies and actions are unconstitutional abridgments of Plaintiffs’ right

 2   to equal protection of the law because Defendants treat Plaintiffs differently from other similarly
 3
     situated individuals and groups on the basis of Plaintiffs’ ideological content, viewpoint, and
 4
     expression.
 5
               53. Defendant's Policies and Actions with respect to their disregard for I.C. 18-2318 has
 6
 7   already violated the equal protection of voters because voters in some precincts have access to

 8   sample ballots, but voters casting a vote at District #271 do not. In Bush v. Gore, Bush argued
 9
     that recounts in Florida violated the Equal Protection Clause because Florida did not have a
10
     statewide vote recount standard. Bush v. Gore, 531 U.S. 98 (2000). Here, some precincts have
11
     one standard widely recognized under the verbiage of "100 feet from the building" as written by
12
13   the Secretary of State, while precincts with polling places operated at District #271 are under a

14   different standard.
15             54. Defendants’ Policies and actions are not supported by a compelling governmental
16
     interest sufficient to justify its enactment or enforcement against Plaintiffs.
17
               55. Defendant’s Policies and actions are not the least restrictive means to accomplish
18
19   any permissible government purpose sought to be served by the actions.

20             56. Defendant’s Policies and actions do not serve a significant government interest.
21             57. Defendant’s Policies and actions are irrational and unreasonable, and impose
22
     irrational and unjustifiable restrictions on constitutionally protected speech.
23
               58. As a direct and proximate result of Defendants continuing violations of Plaintiffs’
24
25   rights, Plaintiffs have in the past and will continue to suffer in the future direct and consequential

26   damages, including, but not limited to, the loss of their ability to exercise their constitutional
27   rights.
28

                 PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                      - 13 -
             Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 14 of 19




 1                                               COUNT III.

 2               VOLATION OF FREEDOM OF SPEECH UNDER THE FIRST AMENDMENT

 3            TO THE UNITED STATES CONSTITUTION AND VIEWPOINT DISCRIMINATION
                                          Viewpoint Discrimination
 4
 5          59. Plaintiff hereby reincorporates and adopts each and every allegation in the preceding

 6   paragraphs numbered 1 through 58.
 7
            60. The Free Speech Clause of the First Amendment to the United States Constitution,
 8
     incorporated and made applicable to the states by the Fourteenth Amendment, prohibits the
 9
10   District from abridging KCRCC's freedom of speech.

11
            61. The Policy, both on its face and as-applied, constitute an unconstitutional
12
     abridgement of KCRCCs freedom of speech.
13
14          62. In RAV v. City of St. Paul, the U.S. Supreme Court referred to Justice Holmes’s
15
     argument that the free speech clause ensures a marketplace of ideas that can compete for
16
     acceptance by citizens seeking the truth. The Court noted that the government may improperly
17
18   try to use content or viewpoint discrimination to drive certain ideas out of the marketplace. The

19   Government has no authority to “license one side of a debate to fight freestyle, while requiring
20   the other to follow the Marquis of Queensbury Rules.” RAV v. City of St. Paul, 505 US 377
21
     (1992). In this case, CDA School District, under the explicit direction of Dean Keck has, it
22
     would seem, attempted to use law enforcement to drive certain ideas out of the marketplace.
23
24          63. Defendant violated Plaintiff’s First Amendment right to freedom of speech by
25   refusing to allow them on properties when representatives from the Young Democrats at North
26
     Idaho College were provided that same forum.
27
28

               PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                    - 14 -
                Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 15 of 19




 1             64. Defendant violated Plaintiff’s First Amendment right to freedom of speech by

 2   refusing to allow them on properties where voting was taking place in which some members of
 3
     KCRCC wished to distribute sample ballots at or beyond the 100-foot boundary.
 4
               65. Defendant violated Plaintiff’s First Amendment right to freedom of speech by
 5
     refusing to allow them on properties where voting was taking place by invoking "safety" as a
 6
 7   knowingly-false pretext.

 8             66. Defendant violated Plaintiff’s First Amendment right to freedom of speech by
 9
     drafting, The Policy, which, as designed and implemented, targeted Republicans, but not
10
     Democrats.
11
               67. Defendant’s Policies and actions are a prior restraint on Plaintiff’s speech.
12
13             68. Defendant’s Policies and actions grant individual teachers, principals, and other

14   District #271 employees with unfettered discretion to deny conservatives the same right to
15   peaceably assemble and exercise free speech, which has already been provided to liberals.
16
               69. Defendant’s Policies and actions are vague.
17
               70. Defendant’s Policies and actions are content-based restrictions on Plaintiff’s speech.
18
19             71. Defendant has denied Plaintiff the right to freedom of speech by discriminating

20   against Plaintiffs on the basis of the content of their message.
21             72. Defendant’s Policies and actions are viewpoint-based restrictions on Plaintiff’s
22
     speech.
23
               73. Defendant has denied Plaintiff the right to freedom of speech by discriminating
24
25   against Plaintiffs on the basis of the religious viewpoint of their speech.

26             74. Defendant’s Policies and actions are not the least restrictive means to accomplish
27   any permissible government purpose sought to be served by the actions.
28

                 PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                      - 15 -
              Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 16 of 19




 1           75. Defendant’s Policies and actions do not leave open ample alternative forums for

 2   Plaintiffs to communicate their message.
 3
             76. Defendant’s Policies and actions are irrational and unreasonable, and impose
 4
     unjustifiable restrictions on constitutionally-protected speech.
 5
             77. Defendant’s Policies and actions unconstitutionally chill and abridge the right of
 6
 7   Plaintiffs to freely speak and meet with other people.

 8           78. Defendant’s violation of Plaintiffs’ right of free speech has caused, and will
 9
     continue to cause, the Plaintiffs to suffer undue and actual hardship and irreparable injury.
10
             79. As a direct and proximate result of the Defendant’s continuing violations of the
11
     Plaintiffs’ rights, the Plaintiffs have in the past and will continue to suffer in the future direct and
12
13   consequential damages, including, but not limited to, the loss of their ability to exercise their

14   constitutional rights.
15
16
     WHEREFORE, Plaintiffs respectfully pray that the Court grant the declaratory and injunctive
17
     relief set forth herein and award such damages to the Plaintiffs as are reasonable, just and
18
19   necessary.

20                                         PRAYER FOR RELIEF
21
22           WHEREFORE, Plaintiffs pray for judgment as follows:

23   A.      That this Court immediately issue a Preliminary Injunction enjoining the Defendant,
24           Defendant’s officers, agents, employees and all other persons acting in concert with
25
             them, from acting in any manner so as to obstruct Plaintiff from exercising Plaintiff’s
26
             constitutional rights and enjoining Defendant, its agents, employees, and all persons in
27
28

                  PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                      - 16 -
           Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 17 of 19




 1        active concert or participation with them or any of them, from enforcing the District

 2        Policy against Plaintiffs so that:
 3
                  (1)     On election days, Defendant must allow Plaintiffs access to school
 4
                  grounds in accordance with legal electioneering on public property greater than
 5
                  100 feet of any building or polling place therein. Polling place defined as the
 6
 7                room or area where people vote and building defined as the series of connected

 8                rooms adjoining the area where citizens vote.
 9
                  (2)     On all days including non-election days Defendant must provide equal
10
                  treatment to Plaintiff in all respects to the treatment Defendant provides to
11
                  democrat and/or progressive, liberal, or left-wing organizations that are permitted
12
13                to have access to campus classrooms and facilities.

14                (3)     Defendant is enjoined from enforcing the District Policy in a manner that
15                treats Conservative and Liberal groups unequally;
16
     B.   That this Court issue a Permanent Injunction enjoining the Defendant, Defendant’s
17
          officers, agents, employees and all other persons acting in concert with them, from acting
18
19        in any manner so as to obstruct Plaintiff from exercising Plaintiff’s constitutional rights

20        and enjoining Defendant, its agents, employees, and all persons in active concert or
21        participation with them or any of them, from enforcing the Policy against Plaintiff so
22
          that:
23
                  (1)     On election days, Defendant must allow Plaintiff’s access to school
24
25                grounds in accordance with legal electioneering on public property greater than

26                100 feet of any building or polling place therein. Polling place defines as the
27
28

             PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                  - 17 -
               Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 18 of 19




 1                   room or area where people vote and building defined as the series of connected

 2                   rooms adjoining the area where citizens vote.
 3
                     (2)     On all days including non-election days Defendant must provide equal
 4
                     treatment to Plaintiff in all respects to the treatment Defendant provides to
 5
                     democrat and/or progressive, liberal, or left-wing organizations that are permitted
 6
 7                   to have access to campus classrooms and facilities.

 8                   (3)     Defendant is enjoined from enforcing the District Policy in a manner that
 9
                     treats Conservative and Liberal groups unequally;
10
11
     C.       That this Court render a Declaratory Judgment declaring the Policy invalid,
12
13   declaring Defendant’s actions toward Plaintiffs unconstitutional, and declaring that Defendant,

14   Defendant’s officers, agents, employees, and other persons acting in active concert with them,
15   unlawfully obstructed Plaintiffs from exercising Plaintiffs' constitutionally-protected rights.
16
     D.       That this Court award to Plaintiffs damages in the amount of SEVENTEEN
17
     THOUSAND, SEVEN HUNDRED AND SIXTY DOLLARS ($17,760) and any other such
18
19   damages as are reasonable and just under the circumstances as a direct and proximate result of

20   the Defendant’s violations of Plaintiff’s constitutional rights;
21   E.       That this Court adjudge, decree, and declare the rights and other legal relations with the
22
     subject matter here in controversy, in order that such declaration shall have the force and effect
23
     of final judgment;
24
25   F.       That this Court retain jurisdiction of this matter for the purpose of enforcing this Court’s

26   order;
27
28

                 PLAINTIFF’S ORIGINAL COMPLAINT & REQUEST FOR DECLARATORY JUDGMENT AND DAMAGES
                                                      - 18 -
Case 2:21-cv-00104-DCN Document 1 Filed 03/08/21 Page 19 of 19
